IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DONTONIO DIAZ THORTON,                  NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-5279

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed May 2, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Bruce A. Miller, Public Defender, and Alice F. Harris, Assistant Public Defender,
Pensacola, for Petitioner.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the August 24, 2016, judgment and

sentence in Escambia County Circuit Court case number 2014-CF-004289-A. Upon

issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk

of the circuit court for treatment as the notice of appeal.          Fla. R. App. P.
9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall

appoint counsel to represent petitioner on appeal.

ROBERTS, C.J., MAKAR, and JAY, JJ., CONCUR.




                                          2